Appeal by the defendant from a judgment of the County Court, Suffolk County (Gazillo, J.), rendered September 23, 2002, convicting him of criminal possession of a forged instrument in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of the right to appeal encompassed his claim that he was entitled to youthful offender treatment (see People v Boykin, 1 AD3d 524 [2003]). In any event, the Supreme Court providently exercised its discretion in denying the defendant youthful offender treatment (see People v Wallace, 246 AD2d 676 [1998]). Florio, J.P., Luciano, Schmidt and Rivera, JJ., concur.